      0:19-cv-00183-MGL         Date Filed 05/21/20      Entry Number 45        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

TABITHA WILLIAMS,                                §
               Plaintiff,                        §
                                                 §
vs.                                              §     CIVIL ACTION 0:19-183-MGL-PJG
                                                 §
FAIRFIELD MEMORIAL HOSPITAL and                  §
DEVON WRIGHT,                                    §
               Defendants.                       §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
         GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                    ON PLAINTIFF’S FEDERAL CLAIMS,
                   AND REMANDING HER STATE CLAIM

       Plaintiff Tabitha Williams (Williams) filed this lawsuit against Fairfield Memorial Hospital

and Devon Wright (Defendants) alleging employment discrimination. The matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Defendants’ motion for summary judgment be granted as to the federal claims and

Williams’s state law claim for intentional infliction of emotional distress be remanded to the

Fairfield County Court of Common Pleas. The Report was made in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
      0:19-cv-00183-MGL          Date Filed 05/21/20       Entry Number 45         Page 2 of 2




accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report May 6, 2020, but Williams failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Defendants’ motion for summary judgment is GRANTED as to the federal claims and

Williams’s state law claim for intentional infliction of emotional distress is REMANDED to the

Fairfield County Court of Common Pleas.

       IT IS SO ORDERED.

       Signed this 21st day of May, 2020, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
